Citation Nr: 1031090	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  02-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In February 2005, the Veteran testified before a Veterans Law 
Judge at a Travel Board hearing.  A transcript of the hearing is 
associated with the claims file.  

This claim was previously remanded by the Board in February 2006 
for additional evidentiary development.  All requested 
development has been completed and the claim has been returned to 
the Board for adjudication.  

Unfortunately, additional evidentiary development is needed 
before a fully informed decision may be rendered in this case.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran filed his initial 
claim in October 2001 seeking service connection for PTSD.  While 
the Veteran specifically claimed PTSD, review of the record 
reveals that he has been variously diagnosed with chronic PTSD, 
bipolar disorder, and panic disorder with agoraphobia.  See 
August 2002 VA outpatient treatment record.  In this context, the 
Board notes that, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009), an appellant's claim for service connection for PTSD is 
not limited to adjudication for PTSD alone, in light of evidence 
of other mental illness diagnoses in the record which may or may 
not be related to service and, therefore, provide an alternative 
basis for entitlement to service connection.  

Therefore, the Board finds that the issue on appeal is 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, as reflected on the first page of this 
decision.  

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  However, the 
regulations related to claims for PTSD were recently amended to 
state the following: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 
3.304(f)(3) (2010).  

The Veteran has provided details regarding several stressful 
incidents in service that he believes are the basis for his 
current psychiatric disorder, to include specifically PTSD.  
While several of the Veteran's reported stressors are not 
verifiable by U.S. Army and Joint Services Records Research 
Center (JSRRC), the Board notes that the Veteran recently 
submitted a statement that provides details regarding a stressor 
that involves his fear of hostile military or terrorist activity.  
In January 2009, the Veteran reported that, in January 1991, 
while stationed at the Bateen Air Base in the United Arab 
Emirates, he was awakened by alarms that a chemical war had begun 
and that he had to wear a chemical warfare suit for eight to ten 
hours a day.  He stated that there were scuds flying all over the 
place, he thought his life was over, and that his tension level 
was very extreme at that time.  

Review of the Veteran's service personnel records reflects that 
he participated in Operation Desert Shield/Desert Storm from 
August 1990 to July 1994, which verifies his service in a 
location that would involve hostile military or terrorist 
activity.  

In this regard, the Board notes that the Veteran was afforded a 
VA PTSD examination in January 2003, where a diagnosis of PTSD 
was rendered.  While the VA examiner noted the stressors reported 
by the Veteran, it is not clear which stressor the examiner 
determined was sufficient to produce the Veteran's PTSD.  
Therefore, the Board finds a remand is necessary to obtain a new 
VA examination to determine if the Veteran's reported stressors 
are related to his fear of in-service hostile military or 
terrorist activity and, if so, whether the claimed stressor is 
adequate to support a diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed stressor.  

In addition to the foregoing, the Board notes that there is an 
indication that the other various psychiatric diagnoses included 
in the record may be related to his military service.  The August 
2002 VA outpatient treatment record reflects that the 
psychosocial and environmental problems affecting the Veteran's 
PTSD, bipolar disorder, and panic disorder with agoraphobia 
include his exposure to combat zone trauma.  While this evidence 
is insufficient to provide the basis of a grant of service 
connection in this case, this reference to the Veteran's military 
service as a potential cause of his current psychiatric 
disorder(s) is sufficient to indicate that the Veteran's current 
psychiatric disability may be related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, 
the Veteran has asserted that his current diagnoses may be 
related to his complaints and treatment for depression and sleep 
disturbance reflected in his service treatment records.  
Therefore, the Board finds a remand is necessary to schedule the 
Veteran for a VA examination to clarify his current diagnosis and 
obtain a medical opinion as to the likelihood that these 
disabilities are related to his military service.  

Finally, review of the record reveals that, on his October 2002 
substantive appeal, via VA Form 9, the Veteran indicated that he 
wanted a Board hearing at his local RO.  As noted, the Veteran 
testified before a Veterans Law Judge (VLJ) in February 2005; 
however, that VLJ no longer works for the Board.  In July 2010, 
the Board sent the Veteran a letter advising him that the law 
requires that the VLJ who conducts a hearing on appeal must 
participate in any decision made on that appeal.  The RO 
requested that the Veteran indicate whether he wished to have 
another hearing and, that same month, the Veteran responded that 
he indeed wants another Board hearing via video conference.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording the 
Veteran an opportunity for his requested hearing.  Therefore, a 
remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2009).  

In view of the foregoing, the appeal is REMANDED to the RO for 
the following action:

1.  Schedule the Veteran for an examination by a 
VA psychiatrist knowledgeable in evaluating post 
traumatic stress disorders, to determine the 
nature and extent of any psychiatric disorder(s) 
found to be present.  Any and all studies deemed 
necessary by the examiner should be completed.  
The claims file must be made available to the 
examiner for review, and the examination report 
should reflect that such review is accomplished.  
A rationale should be provided for any opinion 
offered.
      
a.  The examiner is requested to state 
whether the Veteran's reported stressors 
are related to his fear of in-service 
hostile military or terrorist activity 
and, if so, whether the claimed stressor 
is adequate to support a diagnosis of 
PTSD and whether the Veteran's symptoms 
are related to the claimed stressor.  The 
examiner is also requested to identify 
the current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.  
      
b.  If the veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent) or unlikely (i.e., a probability 
of less than 50 percent) that any 
currently diagnosed psychiatric disorder 
is causally related the Veteran's active 
military service, including his reported 
stressors or the complaints and treatment 
for depression and difficulty sleeping 
therein.

c.  A rationale must be provided for each 
opinion offered.  

2.  Next, schedule the Veteran for a video 
conference hearing, in accordance with the 
procedures set forth at 38 C.F.R. § 20.700(a), 
20.704(a) (2009), as per the Veteran's 
request, and as the docket permits.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, the 
Veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


